DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7, 14, 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Re claim 7, the claim does not add more structure to the claim invention as it just defines the intended result of the invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma (US 20110315368), hereinafter referred to as Azuma.

Re claims 1, 8, 15, Azuma teaches a freeze protection system for a heating, ventilation, or air conditioning (HVAC) system, the freeze protection system comprising:
a temperature sensor (22) positioned at an inlet of a coil (4) within which a liquid (e.g. water) is at risk of freezing; and
a controller (e.g. 25) comprising a processor and memory, the memory storing instructions that, when executed by the processor, cause the processor to (implicit):
obtain a measured temperature (measured temperature by 22, “Twin”) of the liquid at the inlet of the coil from the temperature sensor (see e.g. S201);
compare the measured temperature of the liquid at the inlet of the coil with a freeze prevention temperature threshold (S202, “A”; as shown in S202 Twin is compared to A); and
engage a freeze prevention action (S204, “anti-freezing operation”) in response to a determination that the measured temperature of the liquid at the inlet of the coil is less than or equal to the freeze prevention temperature threshold (see S202, less than A in a yes condition).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyagi (US 20110315368), hereinafter referred to as Aoyagi.

Re claims 1, 8, 15, Aoyagi teaches a freeze protection system for a heating, ventilation, or air conditioning (HVAC) system, the freeze protection system comprising:
a temperature sensor (11c) positioned at an inlet of a coil (2) within which a liquid (e.g. water) is at risk of freezing; and
a controller (e.g. 14) comprising a processor and memory, the memory storing instructions that, when executed by the processor, cause the processor to (implicit):
obtain a measured temperature (measured temperature by 11c, “Tw(c, in)”) of the liquid at the inlet of the coil from the temperature sensor (see e.g. S3);
compare the measured temperature of the liquid at the inlet of the coil with a freeze prevention temperature threshold (S3, “100C”; as shown in S3 Tw(c, in) is compared to 10); and
engage a freeze prevention action (S3, “Freezing Judgment Condition Satisfied”) in response to a determination that the measured temperature of the liquid at the inlet of the coil is less than or equal to the freeze prevention temperature threshold (see S3, less than 100C in a yes condition).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qu et al. (US 20140150477), hereinafter referred to as Qu.

Re claims 1, 8, 15, Qu teaches a freeze protection system for a heating, ventilation, or air conditioning (HVAC) system, the freeze protection system comprising:
e.g. ¶ 34, “an evaporator inlet temperature”) positioned at an inlet of a coil (105) within which a liquid is at risk of freezing; and
a controller (e.g. 130) comprising a processor (140) and memory (135), the memory storing instructions that, when executed by the processor, cause the processor to (implicit):
obtain a measured temperature (e.g. ¶ 34, “an evaporator inlet temperature”) of the liquid at the inlet of the coil from the temperature sensor;
compare the measured temperature of the liquid at the inlet of the coil with a freeze prevention temperature threshold (e.g. ¶ 34, “predetermined low temperature”); and
engage a freeze prevention action (e.g. ¶ 34, “frost event”; 420) in response to a determination that the measured temperature of the liquid at the inlet of the coil is less than or equal to the freeze prevention temperature threshold (e.g. ¶ 34, “A frost event may be determined to occur when a fan property is greater than a predetermined fan property value (e.g., absolute and/or change in) and an evaporator inlet temperature is below a predetermined low temperature”).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 9, 12, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi, as applied to claim 1 above, in view of Burt (US 20140034145), hereinafter referred to as Burt.

Re claim 2, 9, 16, Aoyagi teaches the system of claim 1, further comprising wherein the freeze prevention temperature threshold is equal to a freeze temperature at which the liquid is predicted to freeze plus a safety temperature (the examiner notes that 10C is 10 degrees above the freezing point thus the safety temperature is 10 degrees). Aoyagi does not explicitly teach the limitation of a valve operable to control a flow rate of the liquid through the coil; wherein engaging the freeze prevention action comprises operating the valve to increase the flow rate of the liquid through the coil.
However, Burt teaches the limitation of freeze protection system comprising a valve (e.g. 100) operable to control a flow rate of the liquid through a coil (e.g. 63); wherein engaging the freeze prevention action comprises operating the valve to increase the flow rate of the liquid through the coil (e.g. ¶ 76, “then makes a comparison of its water pressure and flow calculation module 25 input and its water coil minimum flow control module 10 input to determine if the water and flow conditions are such that the calculated outputs of the zone air temperature controller 8 need to be overridden to a higher flow level to avoid a freeze condition of the HVAC water coil 63 (shown in FIG. 1) and associated piping system”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Aoyagi and integrated a valve operable to control a flow rate of the liquid through the coil; wherein engaging the freeze prevention action comprises operating the valve to increase the flow rate of the liquid through the coil, as taught by Burt, in order to prevent failure in the system.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. 


Re claim 5, 12, 19, Aoyagi teaches the system of claim 1. Aoyagi does not explicitly teach the limitation of further comprising a valve operable to control a flow rate of the liquid through the coil; wherein the controller is configured to: use a heat transfer model for the coil to calculate a threshold flow rate of the liquid through the coil sufficient to prevent the liquid from freezing within the coil as a function of the measured temperature of the liquid at the inlet of the coil; and operate the valve such that the flow rate of the liquid through the coil is at least the threshold flow rate calculated using the heat transfer model.
However, Burt teaches the limitation of freeze protection system comprising a valve (e.g. 100) operable to control a flow rate of the liquid through a coil (e.g. 63); wherein a controller (54) is configured to: use a heat transfer model (implicit) for the coil to calculate a threshold flow rate (¶ 72, “the minimum water flow”) of the liquid through a coil (63) sufficient to prevent the liquid from freezing within the coil as a function of the measured temperature of the liquid at the inlet of the coil; and operate the valve such that the flow rate of the liquid through the coil is at least the threshold flow rate calculated using the heat transfer model (e.g. ¶ 72, “The pressure-dependent mode water valve position controller 11 receives inputs from the water pressure and flow calculation module 25 which provides the volume of water flowing through the valve, from the water coil minimum flow control module 10, which specifies the minimum water flow that is required during a potential freeze condition”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Aoyagi and integrated a valve operable to control a flow rate of the liquid through the coil; wherein the controller is configured to: use a heat transfer model for the coil to calculate a threshold flow rate of the liquid through the coil sufficient to prevent the liquid from freezing within the coil as a function of the measured temperature of the liquid at the inlet of the coil; and operate the valve such that the flow rate of the liquid through the coil is at least the threshold flow rate calculated using the heat transfer model, as taught by Burt, in order to prevent failure in the system.
.
Claim 3-4, 10-11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu, as applied to claim 1 above, in view of Liu (US 20190226706), hereinafter referred to as Liu.

Re claim 3, 10, 17, Qu teaches the system of claim 1, further comprising a fan (115) operable to control a velocity of an airflow across the coil; wherein the freeze prevention temperature threshold is equal to a freeze temperature at which the liquid is predicted to freeze (e.g. ¶ 34). Qu does not explicitly teach the limitation of wherein engaging the freeze prevention action comprises operating the fan or the damper to decrease the velocity of the airflow across the coil.
However, Liu teaches the limitation of freeze protection system comprising wherein engaging the freeze prevention action comprises operating the fan or the damper to decrease the velocity of the airflow across the coil (e.g. ¶ 16, “controller determines that the evaporator coil is experiencing a freeze risk the controller may decrease both the compressor speed and the condenser fan speed”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Qu and integrated wherein engaging the freeze prevention action comprises operating the fan or the damper to decrease the velocity of the airflow across the coil, as taught by Liu, in order to prevent failure in the system.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 4, 11, 18, Qu teaches the system of claim 1. Qu does not explicitly teach the limitation of wherein the freeze prevention temperature threshold is a multi-tiered threshold comprising a first freeze prevention temperature threshold and a second freeze prevention temperature threshold less than the first freeze prevention temperature threshold; wherein the controller is configured to: engage a first freeze prevention action in response to a determination that the measured temperature of the liquid at the inlet of the coil is less than or equal to the first freeze prevention temperature threshold; and engage a second freeze prevention action, different from the first freeze prevention action, in response to a determination that the measured temperature of the liquid at the inlet of the coil is less than or equal to the second freeze prevention temperature threshold.
However, Liu teaches the limitation of freeze protection system comprising wherein the freeze prevention temperature threshold is a multi-tiered threshold (304, “Temperature 1” and “Temperature 2”) comprising a first freeze prevention temperature threshold (304, “Temperature 1”) and a second freeze prevention temperature threshold less than the first freeze prevention temperature threshold (304, “Temperature 2”; e.g. ¶ 52, “If the DAT has not fallen below the second, even colder predetermined temperature threshold”); wherein the controller is configured to: engage a first freeze prevention action (304-308) in response to a determination that the measured temperature of the liquid at the inlet of the coil is less than or equal to the first freeze prevention temperature threshold (see 304-308); and engage a second freeze prevention action (310-312), different from the first freeze prevention action (the examiner notes that 304-308 is different 310-312), in response to a determination that the measured temperature is less than or equal to the second freeze prevention temperature threshold (see 310-312).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Qu and integrated wherein the freeze prevention temperature threshold is a multi-tiered threshold comprising a first freeze prevention temperature threshold and a second freeze prevention temperature threshold less than the first freeze prevention temperature threshold; wherein the controller is configured to: engage a first freeze prevention action in response to a determination that the measured temperature of the liquid at the inlet of the coil is less than or equal to the first freeze prevention temperature threshold; and engage a second freeze prevention action, different from the first freeze prevention action, in response to a determination that the measured temperature of the liquid at the inlet of the coil is less than or equal to the second freeze prevention temperature threshold, as taught by Liu, in order to prevent failure in the system.
.

Claim 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi, as applied to claim 1 above, in view of Chao (US 20210071923), hereinafter referred to as Chao.

Re claim 6, 13, 20, Aoyagi teaches the system of claim 1. Aoyagi does not explicitly teach the limitation of wherein the controller is configured to: determine whether the measured temperature of the liquid at the inlet of the coil is unreliable; and in response to a determination that the measured temperature of the liquid at the inlet of the coil is unreliable, switch to using a measured temperature of an airflow with which the liquid exchanges heat within the coil instead of the measured temperature of the liquid at the inlet of the coil to determine whether to engage the freeze prevention action.
However, Chao teaches the limitation of wherein the controller is configured to: determine whether the measured temperature of the liquid at the inlet of the coil is unreliable; and in response to a determination that the measured temperature of the liquid at the inlet of the coil is unreliable, switch to using a measured temperature of an airflow with which the liquid exchanges heat within the coil instead of the measured temperature of the liquid at the inlet of the coil to determine whether to engage the freeze prevention action (e.g. ¶ 76, “By adopting the above control method of the present disclosure, even in the case where the indoor unit coil temperature sensor fails or the detection is inaccurate, the frequency of the compressor can be adjusted according to the suction temperature of the outdoor unit, thereby ensuring that the indoor unit coil does not freeze and further effectively realizing anti-freezing protection for the air conditioner during the cooling operation”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Aoyagi and integrated wherein the controller is configured to: determine whether the measured temperature of the liquid at the inlet of the coil is unreliable; and in response to a determination that the measured temperature of the liquid at the inlet of the coil is unreliable, switch to using a measured temperature of an 
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/27/2021